Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 1 of 8 PageID #: 3422




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  QUALITY LEASING CO., INC.,                  )
                                              )
                      Plaintiff,              )
                                              )
  v.                                          )   Case No. 1:18-cv-01969-TWP-MG
                                              )
  INTERNATIONAL METALS LLC,                   )
  MANISH PUSHYE, VALLEY FORGE                 )
  EQUIPMENT, INC., MAZYAR MOTRAGHI,           )
  and ROBERT STEIN,                           )
                                              )
                      Defendants.             )
  ________________________________________ )
  INTERNATIONAL METALS LLC and                )
  MANISH PUSHYE,                              )
                                              )
                      Counterclaimants,       )
                                              )
  v.                                          )
                                              )
  QUALITY LEASING CO., INC.,                  )
                                              )
                      Counterclaim Defendant. )
  ________________________________________ )
  INTERNATIONAL METALS LLC, MANISH            )
  PUSHYE, and QUALITY LEASING CO., INC., )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
                                              )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Defendants. )
  ________________________________________ )
  VALLEY FORGE EQUIPMENT, INC. and            )
  ROBERT STEIN,                               )
                                              )
                      Third Party Plaintiffs, )
                                              )
  v.                                          )
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 2 of 8 PageID #: 3423




                                               )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Third Party Defendant.   )
  ________________________________________ )
  MAZYAR MOTRAGHI,                             )
                                               )
                      Counterclaimant,         )
                                               )
  v.                                           )
                                               )
  VALLEY FORGE EQUIPMENT, INC. and             )
  ROBERT STEIN,                                )
                                               )
                      Counterclaim Defendants. )

          ENTRY ON PLAINTIFF'S MOTION FOR RULE 54(B) CERTIFICATION

         This matter is before the Court on a Motion for Rule 54(b) Certification, (Filing No. 326),

  filed by Plaintiff Quality Leasing Co., Inc. ("Quality Leasing"). Quality Leasing asks the Court to

  find there is no just reason to delay entry of judgment as to the following Orders and to certify

  each as final and immediately appealable:

     1) July 20, 2020, Order dismissing Motraghi's counterclaim against Quality Leasing and its
        officers (Filing No. 224)
     2) December 11, 2020, Order granting Quality Leasing summary judgment against Valley
        Forge (Filing No. 257); and
     3) January 26, 2021, Entry entering judgment in favor of Quality Leasing and against Stein
        following the bench trial (Filing No. 280).

  For the reasons discussed below, the Motion is granted.

                                        I.    DISCUSSION

         The case is presently set for a jury trial to commence June 29, 2021, to try various claims

  asserted among Defendants Valley Forge, Robert Stein ("Stein"), and Mazyar Motraghi

  ("Motraghi"), as well as Quality Leasing's claims for unjust enrichment and conversion against

  Motraghi. (Filing No. 344.)




                                                  2
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 3 of 8 PageID #: 3424




          On January 25, 2021, the Court conducted a bench trial on the claims brought by Quality

  Leasing against Defendant Stein       for individual liability based upon the theories of unjust

  enrichment and piercing the corporate veil. After Quality Leasing presented its case in chief, it

  orally moved for a "directed verdict"—judgment on partial findings—pursuant to Federal Rule of

  Civil Procedure 52(c), which the Court granted. Thereafter, the Court entered its Order on the

  Rule 52(c) motion, wherein the Court ruled that Stein is the alter ego of Defendant Valley Forge,

  and he is personally liable to Quality Leasing for unjust enrichment in the amount of $239,500.00

  (Filing No. 280 at 5–6). Because the claims regarding Defendant/Counterclaimant Motraghi

  remained pending, the Court determined that,

          no final judgment will issue at this time. See Coleman v. Labor & Indus. Review
          Comm’n of Wisconsin, 860 F.3d 461, 472 (7th Cir. 2017) ("An order disposing of
          less than all claims of all parties does not qualify as a final judgment unless the
          district court enters a Rule 54(b) certification that there is no just reason for delay
          and that the judgment is indeed final for the party and claim so certified.

  Id. at 6.

          Prior to conducting the bench trial against Stein, the Court granted Quality Leasing's

  motion for summary judgment against Valley Forge on December 11, 2020, (Filing No. 257). The

  Court entered summary judgment against Valley Forge in favor of Quality Leasing on Quality

  Leasing's claims for unjust enrichment and breach of contract for an award in the amount of

  $239,500.00. Id. at 17.

          Months earlier, the Court granted a motion to dismiss filed by Plaintiff/Counterclaim

  Defendant Quality Leasing and Counterclaim Defendants Paul Fogle and Melissa Johnson

  (collectively, "Counterclaim Defendants") (Filing No. 224). In their motion to dismiss,

  Counterclaim Defendants asked the Court to dismiss pro se Defendant/Counterclaimant

  Motraghi's counterclaim for "false claim".       The Court dismissed with prejudice Motraghi's




                                                    3
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 4 of 8 PageID #: 3425




  counterclaim for false claim because of various deficiencies, including the failure to state a claim

  upon which relief can be granted. Id. at 11.

         Quality Leasing now asks for Rule 54(b) certification of the Orders on the Motion to

  dismiss, the Motion for Summary Judgment, and the motion for a directed verdict/judgment on

  partial findings (Filing No. 224; Filing No. 257; Filing No. 280). Quality Leasing asserts that there

  are no substantial funds in Valley Forge's bank account, and Stein testified that he ultimately spent

  Valley Forge's funds on his personal living expenses and on legal fees; thus, both Stein and Valley

  Forge appear to be in precarious financial condition. Furthermore, Motraghi initially demanded a

  jury trial but later withdrew his jury demand. Stein and Valley Forge objected and then demanded

  a jury trial. When Motraghi proposed a virtual jury trial to accommodate his possible inability to

  travel, Stein and Valley Forge opposed that request. Quality Leasing argues that Stein and Valley

  Forge are clearly and unambiguously seeking delay. Absent the requested Rule 54(b) certification,

  Stein and Valley Forge will undoubtedly dissipate any funds they might still have, or they may

  hide those recoverable assets to "protect" them from Quality Leasing.

         Quality Leasing desires to initiate immediate attempts to collect its judgments against Stein

  and Valley Forge, and it seeks certification of the same under Rule 54(b). If such certification is

  granted, then Quality Leasing explains it will also seek certification of the dismissal of Motraghi's

  counterclaim and will agree to not pursue its claims against Motraghi as long as Motraghi's

  counterclaim against Quality Leasing and its officers is not reinstated. This would leave to be tried

  before the jury on June 28, 2021 only the claims among Motraghi, Valley Forge, and Stein.

         These remaining claims relate solely to which party was at fault in causing the sale of the

  baler from Motraghi to Valley Forge to not be consummated. The facts and law involved in these

  claims are completely distinct from the facts and law involved in the matters already decided, the




                                                   4
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 5 of 8 PageID #: 3426




  matters whose certification is sought. If Stein, Valley Forge, or Motraghi appeal the judgments

  and order for which certification is sought, those appeals will not involve any overlap with the yet

  to be decided claims.

          When considering Rule 54(b) certification, courts generally consider factors including:

          (1) The relationship between the adjudicated and unadjudicated claims; (2) the
          possibility that the need for review might or might not be mooted by future
          developments in the district court; (3) the possibility that the reviewing court might
          be obliged to consider the same issue a second time; (4) the presence or absence of
          a claim or counterclaim which could result in set-off against the judgment sought
          to be made final; (5) miscellaneous factors such as delay, economic and solvency
          considerations, shortening the time of trial, frivolity of competing claims, expense,
          and the like.

  Bank of Lincolnwood v. Fed. Leasing, Inc., 622 F.2d 944, 949 (7th Cir. 1980) (internal citation

  omitted).

          Quality Leasing asserts that in this case there is absolutely no relationship between the

  adjudicated claims and the unadjudicated claims; there is no reasonable chance that the judgments

  against Valley Forge, Stein, or Motraghi will be mooted by later events (but there is a possibility

  that the unadjudicated claims might be mooted); there is no possibility that the Seventh Circuit

  would have to consider the same issue twice; there is no potential offset; and the miscellaneous

  factors (especially solvency considerations) strongly favor Quality Leasing's request for

  certification. Quality Leasing concludes that "there is no reason to delay collection --- literally 'no

  just reason to delay enforcement or appeal.' The motion should be granted." (Filing No. 327 at

  8–9.)

          Motraghi did not respond to Quality Leasing's Motion for Rule 54(b) Certification.

  However, Valley Forge and Stein responded asserting their belief that the pre-trial filings by

  Quality Leasing and Motraghi, implicate that the issues to be tried by jury "will or may include

  overlapping contentions and/or evidence from the Bench Trial January 25, 2021." (Filing No. 335



                                                    5
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 6 of 8 PageID #: 3427




  at 2.) They note that Quality Leasing listed the same exhibits for the upcoming jury trial as it had

  listed for the previously held bench trial. Many of the witnesses to be called at trial are the same

  for Quality Leasing and Motraghi. Quality Leasing and Motraghi designated much of the same

  deposition testimony for trial. Valley Forge and Stein further argue that the Court previously

  denied a motion in limine to preliminarily exclude evidence about the claims involving Quality

  Leasing and the other parties to the litigation.

         Valley Forge and Stein assert that Rule 54(b) certification is not appropriate where resolved

  claims and pending claims significantly overlap, and certification should not be entered routinely

  or as a courtesy or accommodation to counsel. The Court should weigh the policy disfavoring

  piecemeal appeals against any exigencies in the case. Valley Forge and Stein further respond that

  there is nothing in the record or in their counsel's statements to support the assertion that they are

  clearly and unambiguously seeking delay.

         Quality Leasing replies that Valley Forge's and Stein's response does not address the actual

  claims to be tried; rather, they rely on an inadequate argument that the witnesses and evidence will

  be the same despite the fact that the claims are independent and different. Quality Leasing asserts

  that the resolved claims are that Motraghi has no claim against Quality Leasing for wrongfully

  suing him, Valley Forge owes Quality Leasing for breach and unjust enrichment, and Stein is

  personally liable for Valley Forge's debt. Quality Leasing argues that none of the remaining claims

  are related, which address the breach of contract between Valley Forge and Motraghi. The Court's

  previous Orders fully and permanently disposed of the resolved claims.

         The Court first notes that economic and solvency considerations strongly favor granting

  Rule 54(b) certification of the Court's three previous Orders. The record is clear that Valley Forge

  and Stein—who have been adjudicated to be liable to Quality Leasing in the amount of




                                                     6
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 7 of 8 PageID #: 3428




  $239,500.00—are in a precarious financial condition. Their financial conditions favor

  certification.

          Furthermore, there are no claims that remain for trial between Quality Leasing on the one

  hand and Valley Forge and Stein on the other. The claims that have been resolved, and for which

  Quality Leasing seeks Rule 54(b) certification, are Quality Leasing's claims for breach of contract

  and unjust enrichment against Valley Forge, Quality Leasing's claim for Stein's personal liability

  for unjust enrichment, and Motraghi's counterclaim for "false claim" against Quality Leasing.

          The claims that currently remain for trial are: (a) Quality Leasing's claims for unjust

  enrichment and conversion against Motraghi; (b) Valley Forge's and Stein's claims against

  Motraghi for breach of contract, actual fraud and fraudulent misrepresentation, tortious

  interference with a contract, breach of express warranty, negligent misrepresentation, intentional

  interference with existing contractual/business relations, civil theft and conversion, and

  contribution/ indemnification; and (c) Motraghi's claims against Valley Forge and Stein for deceit,

  intentional breach of contract, theft/larceny and conversion, conversion and deprivation of funds,

  assault, defamation, interference with access to bank accounts, wrongful infliction of extreme

  hardship, interference with prospective economic advantage, and fraudulent pleading.

          While many of the exhibits identified on the parties' exhibit lists are the same for the bench

  trial and the jury trial, it is clear that the remaining claims are independent of the claims that were

  resolved in the Court's three Orders. Resolution of the remaining claims very likely will not affect

  the already-decided claims nor will it moot them, and the Court of Appeals would not need to

  consider the same issues twice. This also is true of Motraghi's dismissed claim for "false claim"

  against Quality Leasing. Quality Leasing has good economic reasons to start collection




                                                    7
Case 1:18-cv-01969-TWP-MG Document 350 Filed 05/13/21 Page 8 of 8 PageID #: 3429




  proceedings as soon as possible, and the Court's considerations lead to the conclusion that there is

  no just reason for delay of entry of judgment as to its three Orders.

                                        II.   CONCLUSION

         For the reasons explained above, Quality Leasing's Motion for Rule 54(b) Certification

  (Filing No. 326) is GRANTED, and the following Orders are certified as final and immediately

  appealable:

     1) July 20, 2020, Order dismissing Motraghi's counterclaim against Quality Leasing and its
        officers (Filing No. 224)
     2) December 11, 2020, Order granting Quality Leasing summary judgment against Valley
        Forge (Filing No. 257); and
     3) January 26, 2021, Entry entering judgment in favor of Quality Leasing and against Stein
        following the bench trial (Filing No. 280).

         SO ORDERED.

  Date: 5/13/2021

   DISTRIBUTION:

   Dennis A. Dressler                                  Harold Abrahamson
   DRESSLER PETERS LLC                                 ABRAHAMSON REED & BILSE
   ddressler@dresslerpeters.com                        aralawfirm@aol.com

   Robert R. Tepper                                    Steven D. Groth
   DRESSLER PETERS LLC                                 BOSE MCKINNEY & EVANS, LLP
   rtepper@dresslerpeters.com                          sgroth@boselaw.com

   John T. Wagener
   DRESSER PETERS LLC
   jtwagener@dresslerpeters.com

   Service on the following pro se litigant will be made via first-class U.S. Mail with proper postage
   prepaid and will also be served via email:

   Mazyar Motraghi
   9950 Place de L'Acadie, Apt. 1673
   Montreal, Quebec H4N 0C9
   CANADA

   mazyarm@hotmail.com


                                                   8
